2018 IL 122958



                                        IN THE

                               SUPREME COURT

                                           OF

                         THE STATE OF ILLINOIS





                                   (Docket No. 122958)

          THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v. JAFARIA
                      DEFORREST NEWTON, Appellant.


                              Opinion filed October 18, 2018.



        JUSTICE THEIS delivered the judgment of the court, with opinion.

         Chief Justice Karmeier and Justices Thomas, Kilbride, and Garman concurred
     in the judgment and opinion.

        Justice Burke dissented, with opinion, joined by Justice Neville.



                                        OPINION

¶1      Following a McLean County jury trial, defendant Jafaria Deforrest Newton was
     convicted of unlawful delivery of a controlled substance within 1000 feet of a
     church in violation of the Illinois Controlled Substances Act. See 720 ILCS
     570/401(d)(i), 407(b)(2) (West 2014). On appeal, he contended, inter alia, that he
     was not proven guilty beyond a reasonable doubt because the State failed to offer
     sufficient evidence to establish that the building was operating as a church used
     primarily for religious worship. The appellate court affirmed. 2017 IL App (4th)
     150798-U. For the following reasons, we affirm the judgment of the appellate
     court.


¶2                                    BACKGROUND

¶3       Defendant was charged by indictment with unlawful delivery of a controlled
     substance and unlawful delivery of a controlled substance within 1000 feet of a
     church, specifically the First Christian Church located at 401 West Jefferson Street
     in Bloomington, Illinois.

¶4       At trial, Detective Jared Bierbaum of the Bloomington Police Department
     testified as the case agent for two controlled drug purchases that took place on
     December 22, 2014, and January 1, 2015. Bierbaum was a third-year detective in
     the vice unit, and prior to that he was a patrol officer. His main responsibilities
     involved drug investigations and controlled purchases of drugs in the McLean
     County area. He stated that his unit handled hundreds of drug cases a year.

¶5        On December 22, 2014, and again on January 1, 2015, Detective Bierbaum
     initiated an investigation and a controlled buy at 410 North Roosevelt Street. He
     testified regarding his familiarity with the area where the deliveries were made. He
     stated that he was familiar with the First Christian Church in Bloomington and that
     the deliveries were made about a block and a half north of the church at the
     intersection of West Jefferson Street and North Roosevelt Avenue. The church
     building spanned the whole block.

¶6        In both his professional and personal experience, Bierbaum had occasion to
     drive or walk past the church. He testified that he knew this property was a church
     on December 22, 2014, because it had signage for a church and he had observed
     cars coming and going from the church parking lot. As far as he knew, the property
     was still operating as a church two weeks later, on January 1, 2015. He did not go to
     church there that day, but he saw vehicles coming and going from the parking lot
     and parked his vehicle very close to the church. As far as he knew, the church was
     still in operation at the time of trial.




                                             -2­
¶7         Bierbaum further testified that the distance between the address where the
       delivery was made and the front door of the church was 518 feet. While taking the
       measurements, Bierbaum also took photographs, including one that depicted the
       sign on the property. The photographs were admitted into evidence without
       objection. The sign read “First Christian Church” and contained an image of a red
       goblet with a white cross. The photograph depicted a lit electric lantern just left of
       the church doors. Bierbaum noticed that the grass had been mowed and the sign
       was in good condition.

¶8         Defense counsel made no objection to Bierbaum’s testimony concerning the
       First Christian Church and did not cross-examine him with regard to any of his
       testimony related to the church. In closing argument, the defense theory was that
       the State failed to establish that defendant actually participated in the drug
       transactions, arguing that he was merely present. Defense counsel made no
       argument regarding a lack of sufficient evidence to prove the transaction occurred
       within 1000 feet of a church.

¶9         The jury found defendant guilty of unlawful delivery of a controlled substance
       and unlawful delivery of a controlled substance within 1000 feet of a church,
       related to the drug transaction on January 1, 2015. The locality enhancement
       increased the penalty from a Class 2 offense to a Class 1 offense. However, due to
       his prior criminal history, defendant was required to be sentenced as a Class X
       offender with a minimum six-year sentence. He was sentenced to eight years in
       prison, two years above the mandatory minimum sentence. 1 Defendant filed a
       posttrial motion challenging the sufficiency of the evidence related to the drug
       transaction but made no argument that the evidence failed to show that the drug
       transaction occurred within 1000 feet of a church.

¶ 10       On appeal to the appellate court, defendant challenged the sufficiency of the
       evidence to prove him guilty of the offense. He also argued for the first time that the
       State failed to prove beyond a reasonable doubt that the transaction occurred within
       1000 feet of a church. The appellate court disagreed, finding that, after viewing the
       evidence in the light most favorable to the prosecution, a rational trier of fact could

           1
            We note that, in this case, the Class X sentencing would have still been mandatory even if
       defendant had been convicted of the Class 2 offense of unlawful delivery of a controlled substance
       based on his criminal history. See 730 ILCS 5/5-4.5-95(b) (West 2014).




                                                     -3­
       have found that the building housing the church was being used as a church on the
       date of the offense. 2017 IL App (4th) 150798-U, ¶ 29. We allowed defendant’s
       petition for leave to appeal. Ill. S. Ct. R. 315 (eff. July 1, 2017).


¶ 11                                       ANALYSIS

¶ 12       Before this court, defendant no longer challenges the sufficiency of the
       evidence to prove him guilty of the offense of unlawful delivery of a controlled
       substance. Rather, he only challenges the sufficiency of the evidence regarding
       whether he committed the offense within 1000 feet of a church. Specifically, he
       maintains that the statute required the State to demonstrate with particularized
       evidence that the church was used primarily for religious worship at the time of the
       offense. He argues that Bierbaum failed to establish sufficient familiarity with the
       use of the First Christian Church to provide the necessary evidence to show that it
       was used primarily as a place of religious worship at the time of the offense. He
       cites our recent decision in People v. Hardman, 2017 IL 121453, in support.


¶ 13                               Enhanced Penalty Provision

¶ 14       Defendant’s argument requires that we first address statutory construction. The
       fundamental objective of statutory construction is to ascertain and give effect to the
       legislature’s intent. People v. Giraud, 2012 IL 113116, ¶ 6. The most reliable
       indicator of legislative intent is the language of the statute, given its plain and
       ordinary meaning. Id. The words and phrases in the statute are to be construed in
       light of other relevant provisions and not in isolation. People v. Bradford, 2016 IL
       118674, ¶ 15. Where the language is plain and unambiguous, it must be applied
       without resort to further aids of statutory construction. Id. Statutory construction is
       an issue of law subject to de novo review. People v. Howard, 2017 IL 120443, ¶ 19.

¶ 15       Defendant was convicted of section 401(d)(i) of the Illinois Controlled
       Substances Act, which makes it unlawful to deliver less than one gram of any
       substance containing cocaine. 720 ILCS 570/401(d)(i) (West 2014). Section 407(b)
       enhances the penalty for delivering controlled substances within certain proximity
       to sensitive locations where vulnerable populations may be located, including a




                                                -4­
       school, church, public park, public housing complex, or senior citizen home. Id.
       § 407(b); People v. Falbe, 189 Ill. 2d 635, 647-48 (2000).

¶ 16       Relevant to this case, section 407(b)(2) of the Act enhances the penalty for that
       offense from a Class 2 to a Class 1 felony when the violation occurs “within 1,000
       feet of the real property comprising any church, synagogue, or other building,
       structure, or place used primarily for religious worship.” 720 ILCS 570/407(b)(2)
       (West 2014).

¶ 17       The statute specifically lists a church and synagogue as places subject to the
       locality enhancement. A church and synagogue are both examples of buildings that
       are, by definition, used primarily for religious worship. Webster’s Third New
       International Dictionary 404, 2318 (1993). The next phrase, “or other building,
       structure, or place used primarily for religious worship,” identifies a general
       catchall of all other buildings, structures, or places not listed that share that
       common attribute. (Emphasis added.) 720 ILCS 570/407(b)(2) (West 2014). The
       legislature recognized that it would not be possible to specifically list all places
       used primarily for religious worship. Thus, under the plain reading of the statute,
       for a location to fall within the ambit of the statute, it must be property that is used
       primarily for religious worship, and the legislature has already determined that a
       church or a synagogue meets that requirement.

¶ 18       Defendant argues our decision in Hardman requires that we construe the statute
       to require particularized evidence that the enhancing locality was a church used
       primarily for religious worship, essentially arguing for a construction in which
       “used primarily for religious worship” modifies church. In Hardman, however, we
       were not specifically called upon to construe the language of section 407(b)(2)
       pertaining to churches. Rather, we were called upon to construe the locality
       enhancement provision for certain offenses occurring within 1000 feet of the real
       property comprising a school under section 407(b)(1). Hardman, 2017 IL 121453,
       ¶ 14.

¶ 19       In rejecting the defendant’s argument that particularized evidence was needed
       to show that a building is an active or operational school on the day of the offense,
       we contrasted the school provision with the provision at issue here and with the
       provision in section 407(c) (720 ILCS 570/407(c) (West 2012)). Hardman, 2017 IL
       121453, ¶ 32. We noted that unlike the school provision, the provision at issue here



                                                -5­
       had a “use” requirement, which we would not read into the school provision, and
       that section 407(c) made the time of day, time of year, and whether classes were
       currently in session at the time of the offense irrelevant. Id. ¶¶ 31-32.

¶ 20       To clarify, in Hardman, we were not asked to consider whether a given place is
       a place primarily used for religious worship. That question is ultimately fact
       intensive and will depend on the particular facts and circumstances of a given case.
       In some cases, the trier of fact may be presented with a property that has the classic,
       iconic characteristics of a church. As explained, a “church” is, by definition,
       already recognized in its ordinary and popular meaning as a place primarily used
       for religious worship. To say then, as defendant does, that under the plain reading
       of the statute the State must prove that the enhancing locality was a church “used
       primarily for religious worship” is redundant. In that case, as the legislature has
       already determined, the trier of fact may make reasonable inferences that flow from
       the facts presented and apply his or her common knowledge regarding a church to
       find that it is what it purports to be.

¶ 21       In other cases, the trier of fact may be asked to consider whether other particular
       structures are places of worship. See, e.g., Falbe, 189 Ill. 2d at 648-49 (where the
       defendant posed hypotheticals about whether an abandoned barn was a “place of
       worship”); People v. Sparks, 335 Ill. App. 3d 249, 256 (2002) (whether a Salvation
       Army chapel inside a Salvation Army building was a place used primarily for
       religious worship). In those cases, it may be more difficult for the trier of fact to
       discern whether the particular structure is being used primarily as a place of
       worship because it lacks the traditional characteristics of a place of worship.
       Accordingly, to meet its burden, the State may need to provide additional evidence
       in those cases to determine how the particular structure is being used. See, e.g.,
       Sparks, 335 Ill. App. 3d at 251, 258 (holding that the evidence was sufficient to
       prove that the Salvation Army chapel was a place used primarily for religious
       worship where the minister testified that the chapel located in the building was used
       exclusively for religious services).

¶ 22       In this case, the trier of fact was not asked to consider whether some “other”
       building or structure constituted a place used primarily as a place of worship. Here,
       the charging instrument alleged that the transaction occurred within the relevant
       proximity to the First Christian Church. Thus, in this context, the only question is




                                                -6­
       whether the State proved beyond a reasonable doubt that there was a church at that
       location at the time of the offense.


¶ 23                               Sufficiency of the Evidence

¶ 24       When considering a challenge to the sufficiency of the evidence, a reviewing
       court must determine whether, viewing the evidence in the light most favorable to
       the State, any rational trier of fact could have found the required elements beyond a
       reasonable doubt. People v. Wright, 2017 IL 119561, ¶ 70. “[I]t is not the function
       of this court to retry the defendant.” People v. Evans, 209 Ill. 2d 194, 209 (2004).
       All reasonable inferences from the evidence must be drawn in favor of the
       prosecution. “ ‘[I]n weighing evidence, the trier of fact is not required to disregard
       inferences which flow normally from the evidence before it, nor need it search out
       all possible explanations consistent with innocence and raise them to a level of
       reasonable doubt.’ ” Hardman, 2017 IL 121453, ¶ 37 (quoting People v. Jackson,
       232 Ill. 2d 246, 281 (2009)). We will not reverse the trial court’s judgment unless
       the evidence is so unreasonable, improbable, or unsatisfactory as to create a
       reasonable doubt of the defendant’s guilt. Wright, 2017 IL 119561, ¶ 70.

¶ 25       In this case, Detective Bierbaum identified the real property at 401 West
       Jefferson Street as the First Christian Church and presented testimony that he had
       personal knowledge and familiarity with the area. He had been a detective and
       patrol officer in the jurisdiction for several years and was familiar with the First
       Christian Church, having driven or walked by it in his professional and personal
       experience. His professional experience included patrolling and surveillance in the
       community. He testified that the First Christian Church was operating as a church
       at all relevant times. There was signage with the name of a church, as well as a
       cross and a goblet, all probative evidence from which a trier of fact could discern
       there was a church at that location. The jury was also made aware that the lantern by
       the front doors of the building was lit, the grass had been mowed, and cars were
       seen coming and going from the parking lot.

¶ 26       Taken in the light most favorable to the State, this evidence is not so
       unreasonable, improbable, or unsatisfactory that it raises a reasonable doubt that
       there was a church at 401 West Jefferson Street and it was functioning as it




                                               -7­
       purported to be on the day of the offense. We will not substitute our judgment for
       that of the trier of fact on these matters. Evans, 209 Ill. 2d at 209.

¶ 27       Defendant’s essential argument is that one could imagine a scenario in which a
       church might have been converted into another use or might be abandoned. Merely
       because these scenarios are possible does not mean that a jury cannot rely on the
       reasonable inferences that flow from the unrebutted evidence. The State need not
       disprove or rule out all possible factual scenarios. Hardman, 2017 IL 121453, ¶ 37;
       Michael H. Graham, Cleary and Graham’s Handbook of Illinois Evidence § 401.1,
       at 147 (9th ed. 2009) (“The inference to be drawn need not be the only conclusion
       logically to be drawn; it suffices that the suggested inference may reasonably be
       drawn therefrom. [Citations.]”).

¶ 28       Nor, as defendant conceded, did the State have to establish that there were
       worship services going on at the specific time of the unlawful delivery. People v.
       Daniels, 307 Ill. App. 3d 917, 929 (1999). Additionally, a trier of fact is allowed to
       consider the evidence in light of his or her own knowledge and observations in the
       affairs of life. People v. Hobley, 182 Ill. 2d 404, 465 (1998). Taking the unrebutted
       evidence in the light most favorable to the State, we cannot say that no rational trier
       of fact could have found that the evidence presented gave rise to a reasonable
       inference that the location was a church and that it was functioning as it purported
       to be at the time of the offense.

¶ 29       Defendant urges us to follow People v. Cadena, 2013 IL App (2d) 120285, and
       People v. Fickes, 2017 IL App (5th) 140300, cases where the appellate court found
       a lack of sufficient evidence. We find those cases distinguishable. In Cadena, the
       only evidence presented was a police officer’s affirmative response to the leading
       question that the Evangelical Covenant Church was an active church and that the
       church was 860 feet from the drug transaction. The court held, under those facts,
       the testimony lacked any temporal context (Cadena, 2013 IL App (2d) 120285,
       ¶ 16) and lacked any indication as to the officer’s personal knowledge that the
       location was an active church at the time of the offense (id. ¶ 18). The court did not
       hold that knowledge of specific church activities was a necessary condition to
       proving the enhancing location was a church at the time of the offense. Rather, the
       court stated that a police officer, “who testified to being familiar with the church
       from having regularly patrolled the neighborhood, would have had sufficient




                                                -8­
       personal knowledge to testify as to the church’s active status.” Id. In Fickes, the
       only testimony was essentially that the transaction took place just south of the St.
       James Lutheran Church, behind the church. The court found a temporal problem
       with the proof at trial and that the officer’s mere reference to the term “church”
       alone was insufficient to create a reasonable inference that it functioned as a church
       at the time of the offense. Fickes, 2017 IL App (5th) 140300, ¶ 24. Here, the State’s
       evidence does not suffer from these infirmities.


¶ 30                                     CONCLUSION

¶ 31      For all of the foregoing reasons, we affirm the judgment of the appellate court,
       which affirmed defendant’s conviction for unlawful delivery of a controlled
       substance within 1000 feet of a church.


¶ 32      Affirmed.


¶ 33      JUSTICE BURKE, dissenting:

¶ 34       I disagree with the majority’s holding that the State presented sufficient
       evidence to convict defendant of unlawful delivery of a controlled substance within
       1000 feet of a church in violation of the Illinois Controlled Substances Act (Act).
       See 720 ILCS 570/401(d), 407(b)(2) (West 2014). The majority holds that evidence
       that a particular building has the “traditional characteristics” of a church is
       sufficient to prove the enhancing factor beyond a reasonable doubt. The majority’s
       statutory analysis is unconstitutional and unworkable, and it contravenes the
       purpose of the statute. As a result, the majority’s conclusion with regard to the
       sufficiency of the evidence is fundamentally erroneous. For these reasons, I
       respectfully dissent.

¶ 35       At issue in this appeal is whether defendant was convicted beyond a reasonable
       doubt of unlawful delivery of a controlled substance within 1000 feet of a church
       on January 1, 2015, pursuant to section 407(b)(2) of the Act. Id. § 407(b)(2). The
       statute enhances the penalty for unlawful delivery of a controlled substance from a
       Class 2 to a Class 1 felony when the violation occurs “within 1,000 feet of the real




                                               -9­
       property comprising any church, synagogue, or other building, structure or place
       used primarily for religious worship.” Id. The majority begins its analysis by
       recognizing that the plain, ordinary meaning of the word, “church,” as defined in
       the dictionary, is a “building *** used primarily for religious worship.” Supra ¶ 17
       (citing Webster’s Third New International Dictionary 404 (1993)). I agree with this
       definition. When a statute does not expressly define a term, it is appropriate for a
       reviewing court to use a dictionary to ascertain the ordinary and popularly
       understood meaning of the term. See People v. Bingham, 2014 IL 115964, ¶ 55;
       People v. Chapman, 2012 IL 111896, ¶ 24.

¶ 36       Having defined the meaning of the word “church,” the logical next step would
       be to determine whether there was evidence that, in this case, the building at issue
       was “used primarily for religious worship” at the time of defendant’s offense.
       Remarkably, however, the majority does not do this. Instead, the majority holds
       that evidence that the exterior of the building looks like a church, i.e., “has the
       classic, iconic characteristics of a church,” is sufficient. Supra ¶ 20. The majority
       holds that, if the State has proven that a building has the “traditional
       characteristics” of a church or synagogue, then it has also proven that the building
       was “functioning” as a church or synagogue on the date of the offense. Supra ¶¶ 20,
       26-28, 31. In other words, if a building has the “classic” appearance of a church or
       synagogue, the State does not need to present any additional evidence regarding
       how the structure was actually being used. Supra ¶¶ 20. However, if a building or
       structure “lacks the traditional characteristics of a place of worship,” the State, in
       order to meet its burden of proof, “may need to provide additional evidence *** to
       determine how the particular structure is being used.” Supra ¶ 21.

¶ 37       According to the majority, the reason for relieving the State of its burden of
       proving that a church or synagogue is used primarily for religious worship is
       because “churches” and “synagogues” already are defined as buildings used
       primarily for religious worship. Requiring the State to present additional evidence
       of the primary use of these buildings would be “redundant.” Supra ¶¶ 18-20. Thus,
       according to the majority, the ultimate fact that a building is used primarily for
       religious worship is presumed from evidence that the building’s exterior has the
       “classic” appearance of a church or synagogue. Implicit in this reasoning is that a
       defendant can rebut this presumption by presenting evidence that a building that




                                               - 10 ­
       looks like a church or synagogue is, in fact, not being used primarily for religious
       worship. There are a number of serious problems with this analysis.

¶ 38       First, the majority is reading into the statute a rebuttable presumption of the
       existence of an element of the offense. This is a violation of defendant’s due
       process rights. A mandatory presumption is a legal device that requires the fact
       finder to infer the existence of the ultimate or presumed fact upon proof of a
       predicate fact. People v. Pomykala, 203 Ill. 2d 198, 203 (2003); People v. Watts,
       181 Ill. 2d 133, 141-43 (1998). Under Illinois law, all mandatory presumptions are
       considered per se unconstitutional. Pomykala, 203 Ill. 2d at 203-04. A mandatory
       rebuttable presumption that shifts the burden of persuasion or burden of production
       to the defendant violates due process because it relieves the State of its burden to
       prove each element of the offense beyond a reasonable doubt. Watts, 181 Ill. 2d at
       143, 145-46 (citing Sandstrom v. Montana, 442 U.S. 510, 524 (1979)). Shifting the
       State’s burden to the defendant also infringes on the right to trial by jury on that
       element and places undue pressure on a defendant to waive his right to remain
       silent. Id. at 146. Consequently, the majority’s holding, relieving the State of its
       burden to prove beyond a reasonable doubt that an alleged church is used primarily
       for religious worship, is unconstitutional.

¶ 39       Furthermore, the presumption that a building is being used primarily for
       religious worship merely because its façade has the traditional appearance and
       iconic characteristics of a church is simply not reasonable. A church can be
       abandoned or repurposed for other uses and still retain the exterior architecture, and
       even the signage, of a church. See People v. Fickes, 2017 IL App (5th) 140300,
       ¶ 24. It is not uncommon for former churches to be purchased and converted into
       other uses, such as community centers, homes, or businesses. People in the
       neighborhood may even continue to refer to such a building as a “church,” even
       though it is no longer in use for religious services. Id. Conversely, many churches
       with modernist architectural designs lack the so-called “traditional,” “iconic”
       characteristics and iconography of a church and, yet, are still used primarily for
       religious services.

¶ 40       The majority’s reliance on evidence of “traditional,” “iconic” characteristics of
       a church is flawed for another reason. The majority never defines what it means by
       the “classic, iconic characteristics” of a church. Without any guidance by this court,




                                               - 11 ­
       prosecutors and the lower courts will have difficulty applying the majority’s rule
       given the wide variety of structures in use as churches. For this reason alone, it is
       much more logical to focus on a particular building’s primary use in determining
       whether the building is a “church” within the meaning of the statute. The General
       Assembly obviously intended that interpretation when it drafted the statute to
       require evidence that an unlawful delivery took place “within 1,000 feet of the real
       property comprising any church, synagogue, or other building, structure, or place
       used primarily for religious worship.” (Emphasis added.) 720 ILCS 570/407(b)(2)
       (West 2014).

¶ 41       The majority supports its holding that no evidence of primary use is required if
       a building has the “traditional characteristics” of a church by pointing to the phrase,
       “or other building, structure, or place used primarily for religious worship.” Id.
       Reasoning that this phrase expressly requires the State to demonstrate that a
       building other than a church or synagogue is used primarily for religious worship,
       the majority contends that no such evidence is required if a building is a church or
       synagogue. Supra ¶ 20. The majority’s analysis is a non sequitur. The phrase in the
       statute referring to “other” buildings, structures, or places has nothing to do with
       determining whether a particular building meets the definition of a “church” within
       the meaning of the statute. If the legislature amended section 407(b)(2) to remove
       the phrase, “or other building, structure, or place used primarily for religious
       worship,” and the statute simply enhanced the penalty from a Class 2 to a Class 1
       felony when the violation occurs “within 1,000 feet of the real property comprising
       any church or synagogue,” the State would still have to prove that the building in
       question is a “church,” as that term is defined according to its ordinary and
       popularly understood meaning. The fact that the statute recognizes that other types
       of buildings may be primarily used for religious worship does not negate the
       requirement for the State to demonstrate that a building alleged to be a church is, in
       fact, a church, i.e., a building used primarily for religious worship.

¶ 42       Moreover, consider what the majority’s reading of the statute means. If an
       offense occurs within 1000 feet of a building with the “traditional” appearance and
       signage of a Christian church or Jewish synagogue, the State does not need to
       present additional evidence of the building’s primary use. However, if the offense
       occurs within 1000 feet of an “other building,” such as an Islamic mosque or Hindu
       temple, with the “traditional” appearance and signage correlated with these




                                               - 12 ­
       structures, the State is required to provide additional evidence that the building is
       primarily used for religious worship. Since this interpretation raises obvious
       concerns that it violates the establishment clauses of both the first amendment to
       the United States Constitution (U.S. Const., amend. I) and the Illinois Constitution
       (Ill. Const. 1970, art. I, § 3), I am certain this is not what the General Assembly
       intended. The most obvious reading of the statutory language is that the legislature
       intended to apply a consistent definition and evidentiary requirement to all places
       of worship, regardless of faith.

¶ 43       The majority’s holding that the statute requires no additional evidence of a
       church’s primary use if it has the traditional characteristics of a “church” is also at
       odds with the purpose of the statute. In construing a statute, our primary goal is to
       ascertain and give effect to the legislative intent. People v. Davis, 199 Ill. 2d 130,
       135 (2002). To that end, the court may consider, in addition to the statutory
       language, “the reason and necessity for the law, the problems that lawmakers
       sought to remedy, and the goals that they sought to achieve.” People v. Martin,
       2011 IL 109102, ¶ 21. The reason for enhancing the penalty for delivery of a
       controlled substance within a certain distance of places such as schools, nursing
       homes, and places of worship is to protect vulnerable populations from drug
       trafficking and its related evils. See People v. Falbe, 189 Ill. 2d 635, 643, 647
       (2000). As explained by this court,

          “each of the protected zones specified in section 407 appears to correspond to a
          segment of our society which may well be considered particularly vulnerable
          and less able to protect itself from the incursions of drug trafficking. Generally
          speaking, schools, public housing, parks, places of worship, nursing homes,
          assisted-living centers, and senior citizens facilities are frequented by those
          who may be least able or willing to deal with drug trafficking and the crimes
          associated with it.” Id. at 643.

          “As noted in People v. Carter, 228 Ill. App. 3d 526, 534-35 (1992), ‘Places of
          worship reach out and extend an invitation to the public; doors are unlocked;
          security is relaxed.’ The very ideals of those who worship there can make them
          vulnerable in the same sense that school children, the poor, and the aged may be
          at risk.” Id. at 647-48.




                                               - 13 ­
       Clearly, these concerns are not present unless the building was active and in use as
       a place of worship on the date of the offense. 2 See Fickes, 2017 IL App (5th)
       140300, ¶ 25. If a church is no longer used for religious services, it is removed from
       the purview of the statute as a place in need of special protection from drug
       trafficking. Accordingly, the majority’s definition of the term “church” as a
       “building with the traditional characteristics of a church” does not further the
       purpose of the statute.

¶ 44        Unlike the majority, I would adhere to the plain meaning of the statute and
       require the State to present evidence beyond a reasonable doubt that the building
       alleged to be a church was used primarily for religious worship on the date of the
       offense. The evidence introduced at trial in this case fell short of establishing this
       fact. Detective Bierbaum testified that he was familiar with the First Christian
       Church and had driven or walked past the church in his professional and personal
       experience. He testified that on January 1, 2015, the date of the offense, he parked
       across the street from the church and saw cars coming and going from the parking
       lot. He also observed signage for a church. Detective Bierbaum testified that, as far
       as he could tell, the property was operating as a church on the date of the offense
       and was still a church at the time of trial. The detective did not enter the building or
       speak to anyone affiliated with the church. Nor did he testify that he had any
       knowledge that religious services were regularly held at that location. Detective
       Bierbaum further testified that he took a photograph of the building’s exterior and
       signage on an unspecified date sometime after January 1, 2015. Importantly, no
       witness testified that the photo accurately depicted the building as it appeared on
       January 1, 2015. The photo in the record depicts part of the façade of a brick
       building, an outer door with a lantern affixed beside it, and a sign placed in the
       ground a short distance from the building. The sign in the photo states, “First
       Christian Church,” with an image of a cross and goblet.

¶ 45        If the plain, ordinary meaning of the word, “church” is applied to the evidence,
       it is clear the State did not establish beyond a reasonable doubt that the building was
       primarily used for religious worship. The State failed to elicit testimony from
           2
            I agree with the majority that the version of the statute in effect on January 1, 2015, did not
       require the State to prove that worship services were actually going on at the time of the unlawful
       delivery. The current version now requires such evidence. See Pub. Act 100-3 (eff. Jan. 1, 2018)
       (amending 720 ILCS 570/407(b)(2)).




                                                     - 14 ­
       anyone with personal knowledge of the building’s primary use on the date of the
       offense. No pastor or parishioner testified that religious services were held at that
       location or how often they occurred. Detective Bierbaum testified that he did not
       enter the building or speak to anyone affiliated with the church. The signage did not
       list the days and times for religious services. Nor did the State produce a church
       bulletin or other documentation that the church regularly conducted religious
       services.

¶ 46       In my opinion, if we are to enhance a defendant’s penalty for unlawful delivery
       of a controlled substance based solely on the fact that it occurs within 1000 feet of a
       church, the State should have to present evidence beyond a reasonable doubt that
       the building was active and in use primarily for religious worship on the date of the
       offense. This is a minimal burden, easily met. The State should have no difficulty
       obtaining documentation, testimony, or an affidavit attesting to the fact that a
       church regularly holds religious services. See People v. Sims, 2014 IL App (4th)
       130568, ¶ 106 (“One might think that because several additional years of
       imprisonment could be riding on that issue [citation], the State would ‘elicit
       testimony from someone affiliated with the church,’ e.g., a pastor or parishioner
       [citation].”). In this case, I would hold that the State did not carry its burden of
       proof with respect to this element.

¶ 47      For the foregoing reasons, I respectfully dissent.

¶ 48      JUSTICE NEVILLE joins in this dissent.




                                               - 15 ­